United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-20263
                         Summary Calendar


                        JAMES CHARLES BELL,

                                              Plaintiff-Appellant,

                              versus

 WASTE MANAGEMENT, INC., Nationwide All Office(s); DAVID STEINER,
  C.E.O,; LAWRENCE O’DONNELL, III; ROBERT G. SIMPSON; RICHARD T.
     FELAGO; MICHAEL MIKE CAPLAND, & All Asset(s) of All listed
Hereunder; 15 U.S.C. 80a-2; CHRIS WELLER; SHANE MCCARTY; BARRY M.
       WILLOUGHBY, esp., Delaware Supreme Court Bar No. 1016;
      SCHMITTINGER & RODRIGUEZ, All Law Office(s); NICHOLAS H.
     RODRIGUEZ, Delaware Supreme Court Bar No. 356; WILLIAM D.
    FLETCHER, JR., Delaware Supreme Court Bar No. 362; CRAIG T.
 ELIASSEN, esq., Delaware Supreme Court Bar No. 2776; DR. WOLFRAM
     RIEGER, M.D.; CHRISTINE GARRETT; PETER T. DALLEO; MIKE S.
                MCGINNISS; HONORABLE KENT A. JORDON,

                                              Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-3656
                       --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     James Charles Bell appeals the district court’s dismissal of

his pro se civil rights complaint for want of prosecution because

Bell did not appear for a scheduling conference.   Bell argues that


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
he would not travel 1400 miles for a conference.                  He noted that

service had not been made on the defendants.

      A district court may sua sponte dismiss an action for failure

to prosecute or to comply with a court order.                     McCullough v.

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).                    A dismissal is

reviewed    for    an    abuse   of   discretion,    but   the    scope   of    the

discretion in narrowed when the dismissal is with prejudice or if

the   statute     of    limitations    would   bar   prosecution     of   a    suit

dismissed without prejudice pursuant to Rule 41(b).                Id.; Berry v.

CIGNA/RSI-CIGNA 975 F.2d 1188, 1190-91 (5th Cir. 1992).                       There

must be “a clear record of delay or contumacious conduct” on the

part of the plaintiff or the record must show that lesser sanctions

had proved to be futile.         Berry, 975 F.2d at 1191.

      By not specifically indicating otherwise, the district court’s

dismissal of the complaint was with prejudice.                     FED. R. CIV.

P. 41(b).    It also appears that the statute of limitations would

bar prosecution if Bell filed a new complaint.                   See Jacobsen v.

Osborne, 133 F.3d 315, 319 (5th Cir. 1998); Hitt v. Connell,

301 F.3d 240, 246 (5th Cir. 2002).

      The record does not reflect that Bell delayed the proceeding

or engaged in ongoing contumacious behavior.               The district court

did not state whether it had considered imposing a less drastic

sanction.

      However, Bell has not argued on appeal that the sanction of

dismissal was too severe in light of his misconduct, and he has not

                                         2
made any other arguments showing that the district court abused its

discretion   in   dismissing   the   case   for   failure   to   prosecute.

Although pro se briefs are liberally construed, the pro se party

must brief the issues and comply with FED. R. APP. P. 28.          Grant v.

Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).         In the absence of any

argument identifying the district court’s errors, we affirm the

district court’s dismissal of the complaint.

     AFFIRMED.




                                     3